Exhibit 10.9

REVOLVING NOTE
(LIBOR and/or Prime)

146626/15295

$20,000,000.00 Beverly Hills, California

On October 25, 2006 (“Termination Date”), International Aluminum Corporation, a
California corporation (“Borrower”), promises to pay to the order of City
National Bank, a national banking association (“CNB”), at its office in this
city, in United States Dollars and in immediately available funds, the principal
sum of Twenty Million and 00/100 Dollars ($20,000,000.00) (“Revolving Credit
Commitment”) or so much thereof as may be advanced and then outstanding, plus
interest on the unpaid balance, until fully repaid, at a rate computed on the
basis of a 360-day year, actual days elapsed, at the rates, times and in
accordance with the terms set forth below.

As provided herein, the principal of this Note may be borrowed, repaid and
reborrowed from time to time prior to the Termination Date, provided at the time
of any borrowing no Event of Default (as hereinafter defined) exists, and
provided further that the total borrowings outstanding at any one time shall not
exceed the Revolving Credit Commitment.  Each borrowing and repayment shall be
noted in the books and records of CNB.  The excess of borrowings over repayments
shall evidence the principal balance due hereon from time to time and at any
time.  Borrowings hereunder shall be conclusively presumed to have been made to
or for the benefit of Borrower when made as noted in such books and records.

For purposes of this Note, the following definitions shall apply:

“Business Day” means a day that CNB’s Head Office is open and conducts a
substantial portion of its business.

“Eurocurrency Reserve Requirement” means the aggregate (without duplication) of
the rates (expressed as a decimal) of reserves (including, without limitation,
any basic, marginal, supplemental, or emergency reserves) that are required to
be maintained by banks during the Interest Period under any regulations of the
Board of Governors of the Federal Reserve System, or any other governmental
authority having jurisdiction with respect thereto, applicable to funding based
on so-called “Eurocurrency Liabilities”, including Regulation D (12 CFR 204).

“Interest Period” means the period commencing on the date a LIBOR Loan is made
(including the date a Prime Loan is converted to a LIBOR Loan, or a LIBOR Loan
is renewed as a LIBOR Loan, which, in the latter case, shall be the last day of
the expiring Interest Period) and ending on the twenty-fifth day of the month
occurring prior to or on the date which is one (1), two (2), three (3) or six
(6) months thereafter, as selected by the Borrower; provided, however, no
Interest Period may extend beyond the Termination Date.

“LIBOR Base Rate” means the British Banker’s Association definition of the
London InterBank Offered Rates as made available by Bloomberg LP, or such other
information service available to CNB, for the applicable monthly period upon
which the Interest Period is based for the LIBOR Loan selected by Borrower and
as quoted by CNB on the Business Day Borrower requests a LIBOR Loan or on the
last Business Day of an expiring Interest Period.

“LIBOR Interest Rate” means the rate per year (rounded upward to the next
one-sixteenth (1/16th) of one percent (0.0625%), if necessary) determined by CNB
to be the quotient of (a) the LIBOR Base Rate divided by (b) one minus the
Eurocurrency Reserve Requirement for the Interest Period; which is expressed by
the following formula:

 

LIBOR Base Rate

1

-

Eurocurrency Reserve Requirement

1


--------------------------------------------------------------------------------




 

“LIBOR Loan” means any Loan tied to the LIBOR Interest Rate.

“Loan(s)” means the principal balance outstanding on this Note, and any LIBOR
Loan and/or any Prime Loan made hereunder, as the case may be.

“Prime Loan” means any Loan tied to the Prime Rate.  A Loan hereunder shall be a
Prime Loan any time it is not a LIBOR Loan.

“Prime Rate” means the rate most recently announced by CNB at its principal
office in Beverly Hills, California, as its “Prime Rate.”  Any change in the
interest rate resulting from a change in the Prime Rate shall be effective on
the day on which each change in the Prime Rate is announced by CNB.

1.                     Interest on Loans.  Each Loan shall bear interest from
disbursement until due (whether at stated maturity, by acceleration or
otherwise) at a rate equal to, at Borrower’s option, either (a) for a LIBOR
Loan, the LIBOR Interest Rate plus Two percent (2.00%) per annum, or (b) for a
Prime Loan, the fluctuating Prime Rate minus 11/20th of one percent (-0.55%) per
annum.  Interest on the Loans shall accrue daily and be payable (a) monthly, in
arrears, on the twenty-fifth day of each month, commencing on the first such
date following disbursement; and (b) if a LIBOR Loan, upon any prepayment of any
LIBOR Loan (to the extent accrued on the amount prepaid.)  Anything herein to
the contrary notwithstanding, all principal and interest remaining unpaid on the
Termination Date shall be immediately due and payable.

2.                     Procedure for LIBOR Loans.  Borrower may request that a
Loan be a LIBOR Loan, if herein allowed (including conversion of a Prime Loan to
a LIBOR Loan, or continuation of a LIBOR Loan as a LIBOR Loan upon the
expiration of the Interest Period).  Borrower’s request shall be irrevocable,
shall be made to CNB, orally or in writing or using the form “Notice of
Borrowing/Interest Selection” form attached hereto as Exhibit “A”, no earlier
than two (2) Business Days before and no later than 1:00 p.m. Pacific Time on
the date the LIBOR Loan is to be made, and shall specify the Interest Period,
the amount of the LIBOR Loan, and such other information as CNB requests.  If
Borrower fails to select a LIBOR Loan in accordance herewith, the Loan shall be
a Prime Loan, and any LIBOR Loan shall be deemed a Prime Loan upon expiration of
the Interest Period.

3.                     Availability of LIBOR Loans.  Notwithstanding anything
herein to the contrary, each LIBOR Loan must be in the minimum amount of
$500,000.00 and increments of $100,000.00.  Borrower may not have more than five
(5) LIBOR Loans outstanding at any one time under the Revolving Credit
Commitment.  Borrower may have Prime Loans and LIBOR Loans outstanding
simultaneously.

4.                     Prepayment of Principal.  Borrower may prepay the
principal amount outstanding on a Prime Loan at any time and in any amount
without a prepayment fee.  Borrower may not make a partial principal prepayment
on a LIBOR Loan.  Borrower may prepay the full outstanding principal balance on
a LIBOR Loan prior to the end of the Interest Period, provided, however, that
such prepayment is accompanied by a fee (“LIBOR Prepayment Fee”) equal to the
amount, if any, by which (a)  the additional interest which would have been
earned by CNB had the LIBOR Loan not been prepaid exceeds (b) the interest which
would have been recoverable by CNB by placing the amount of the LIBOR Loan on
deposit in the LIBOR market for a period starting on the date on which it was
prepaid and ending on the last day of the applicable Interest Period.  CNB’s
calculation of the LIBOR Prepayment Fee shall be conclusive absent manifest
error.

5.                     Suspension of LIBOR Loans.  In the event CNB, on any
Business Day, is unable to determine the LIBOR Base Rate applicable for a new,
continued, or converted LIBOR Loan for any reason, or any law, regulation, or
governmental order, rule or determination, makes it unlawful for CNB to make a
LIBOR Loan,

2


--------------------------------------------------------------------------------




 

Borrower’s right to select LIBOR Loans shall be suspended until CNB is again
able to determine the LIBOR Base Rate or make LIBOR Loans, as the case may be. 
During such suspension, new Loans, outstanding Prime Loans and LIBOR Loans whose
Interest Periods terminate may only be Prime Loans.

6.                     Late Charge.  Borrower shall pay to CNB a late charge of
5% or $10.00, whichever is greater, of any payment not received by CNB on or
before the 10th day after the payment is due.

The occurrence of any of the following with respect to any Borrower or guarantor
of this Note or any general partner of such Borrower or guarantor shall
constitute an “Event of Default” hereunder:

1.             Failure to make any payment of principal or interest when due
under this Note;

2.                                       Filing of a petition by or against any
of such parties under any provision of the Bankruptcy Code;

3.             Appointment of a receiver or an assignee for the benefit of
creditors;

4.                                       Commencement of dissolution or
liquidation proceedings or the disqualification (under any applicable law or
regulation) of any of such parties which is a corporation, partnership, joint
venture or any other type of entity;

5.             Death or incapacity of any of such parties which is an
individual;

6.                                       Revocation of any guaranty of this
Note, or any guaranty of this Note becomes unenforceable as to any future
advances under this Note;

7.                                       Any financial statement provided by any
of such parties to CNB is false or materially misleading;

8.                                       Any material default in the payment or
performance of any obligation, or any default under any provision of any
con­tract or instrument pursuant to which any of such parties has incurred any
obligation for borrowed money, any purchase obligation or any other liability of
any kind to any person or entity, including CNB;

9.                                       Any sale or transfer of all or a
substantial part of the assets of any of such parties other than in the ordinary
course of business; or

10.                                 Any violation, breach or default under this
Note, any letter agreement, guaranty, security agreement, deed of trust,
subordination agreement or any other contract or instrument executed in
connection with this Note or securing this Note.

Upon the occurrence of any Event of Default, CNB, at its option, may declare all
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, protest or notice of dishonor, all of which
are expressly waived by Borrower, and CNB shall have no obligation to make any
further advances hereunder.  Borrower agrees to pay all costs and expenses,
including reasonable attorneys’ fees, expended or incurred by CNB (or allocable
to CNB’s in-house counsel) in connection with the enforcement of this Note or
the collection of any sums due hereunder and irrespective of whether suit is
filed.

Upon the occurrence of any Event of Default (and without constituting a waiver
of the Event of Default), and until the Event of Default has been cured, the
outstanding principal (and interest, to the extent permitted by law) shall bear
additional interest at a fluctuating rate equal to five percent (5%) per annum
higher than the interest rate as determined above; provided, however, for
purposes hereof, a LIBOR Loan shall be treated as a Prime Loan upon the
termination of the Interest Period.

This Note and all matters related hereto shall be governed by the laws of the
State of California.  If this Note is executed by more than one Borrower, all
obligations are joint and several.

International Aluminum Corporation, a California corporation

 

 

 

By:

/s/ Mitchell K. Fogelman

 

 

Mitchell K. Fogelman, SVP — Finance/CFO

 

3


--------------------------------------------------------------------------------